IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                       )
                                         )      I.D. No. 2007011656
      v.
                                         )
JAWON WATSON                             )
                                         )
                Defendant.               )


                             Submitted: January 7, 2021
                             Decided: January 28, 2021

                                     ORDER

                      Upon Review of the Motion to Dismiss
                                   DENIED
      Defendant Jawon Watson (“Defendant”) has filed a motion under Superior
Court Criminal Rule 48(b) (“Rule 48(b)”) to dismiss the above-captioned matter,
arguing that the State of Delaware (the “State”) has unnecessarily delayed the
presentation of his case to the grand jury. For the reasons stated below, Defendant’s
motion is DENIED.

      On July 24, 2020, Defendant, along with two co-defendants, was arrested and
charged with Possession of a Firearm During the Commission of a Felony; four
counts of Possession/Purchase/Own or Control of a Firearm or Ammunition by a
Person Prohibited; Manufacture/Deliver/Possession with Intent to Deliver a
Controlled Substance; Carrying a Concealed Deadly Weapon; two counts of
Possession/Purchase/Own or Control a Deadly Weapon, a Semi-Automatic or
Automatic by Person Prohibited who also Possesses a Controlled Substance; Illegal
Gang Participation; Possession/Consumption of Marijuana Other Than a Personal
Use Quantity; and Possession of Drug Paraphernalia.            Defendant has been
incarcerated without an indictment, and has been held on cash bond in the amount
of $64,500, since July 24, 2020.
          Defendant had the right to a preliminary hearing on August 14, 2020, but
waived that right. On August 25, 2020, the police conducted an intake interview
with Defendant, and his case was assigned to a Deputy Attorney General on
September 25, 2020. His co-defendants did not waive their right to a preliminary
hearing, and their hearings were scheduled for October 30, 2020.
          Defendant argues that his prolonged incarceration warrants dismissal of his
case under Rule 48(b). That rule “is a ‘codification of the inherent power of a court
to dismiss a case for want of prosecution.’”1 Rule 48(b) provides as follows:
          If there is unnecessary delay in presenting the charge to a grand jury or
          in filing an information against a defendant who has been held to
          answer in Superior Court, or if there is unnecessary delay in bringing a
          defendant to trial, the court may dismiss the indictment, information or
          complaint.2
          The State argues that Defendant’s case should not be dismissed because the
Chief Justice of the Delaware Supreme Court, by judicial emergency order, tolled
all time requirements under the Speedy Trial Guidelines during the period of the
judicial emergency. Furthermore, the State contends that dismissal is unwarranted
because any delay is attributable to the COVID-19 pandemic and the corresponding
cancellation of grand jury proceedings, not to prosecutorial manipulation.
          This Court has the discretion to dismiss charges against a defendant if there is
“unnecessary delay” in seeking an indictment.3 The Delaware Supreme Court has




1
 State v. McElroy, 561 A.2d 154, 156 (Del. 1989) (quoting State v. Fischer, 285 A.2d 417, 418–
19 n.3 (Del. 1971) (quoting 8A MOORE’S FEDERAL PRACTICE §§ 48.03-48.05 (2d ed.))).
2
    Super. Ct. Crim. R. 48(b).
3
    Id.
                                              2
stated that Rule 48(b)’s requirement of “unnecessary delay” means “delay
attributable to the State as prosecutor.”4 According to the Supreme Court,
            . . . for a criminal indictment to be dismissed under Rule 48(b) for
           “unnecessary delay,” the delay . . . must, as a general rule, first be
           attributable to the prosecution and second, such delay must be
           established to have had “a prejudicial effect upon defendant” beyond
           that normally associated with a criminal justice system necessarily
           strained by a burgeoning case load.5
           Dismissal is unwarranted in this case. On March 13, 2020, due to the COVID-
19 pandemic, the Supreme Court issued an Order Declaring a Judicial Emergency.6
That order specifically tolled the time requirements of the Speedy Trial Guidelines.7
The Supreme Court has issued subsequent administrative orders extending the
judicial emergency to the present day.8 The most recent judicial emergency order of
December 30, 2020, reiterated that “[d]uring the period of judicial emergency, all
time requirements under the Speedy Trial Guidelines are tolled.”9 Moreover, while
the grand jury convened in the summer and early fall of 2020, no grand jury
proceedings have been held since the beginning of November 2020 as a result of the
pandemic.
           A dismissal under Rule 48(b) is unwarranted in the present case because the
delay has been caused by the ongoing COVID-19 pandemic, not by prosecutorial



4
    McElroy, 561 A.2d at 156.
5
    Id. at 155-56 (citations omitted).
6
    Order Declaring a Judicial Emergency (Del. Mar. 13, 2020) (ORDER).
7
    Id. at 3.
8
 COVID-19 Precautionary Measures (Del. Apr. 14, 2020) (ORDER); COVID-19 Precautionary
Measures (Del. May 14, 2020) (ORDER); COVID-19 Precautionary Measures (Del. June 5, 2020)
(ORDER); COVID-19 Precautionary Measures (Del. July 6, 2020) (ORDER); COVID-19
Precautionary Measures (Del. Aug. 5, 2020) (ORDER); COVID-19 Precautionary Measures (Del.
Sept. 4, 2020) (ORDER); COVID-19 Precautionary Measures (Del. Nov. 2, 2020) (ORDER);
COVID-19 Precautionary Measures (Del. Dec. 2, 2020) (ORDER); COVID-19 Precautionary
Measures (Del. Dec. 30, 2020) (ORDER).
9
    COVID-19 Precautionary Measures, at 3 (Del. Dec. 30, 2020) (ORDER).
                                               3
misconduct or some other action or omission on the part of the State. The earliest
possible date that Defendant could have been indicted was November 2020.
However, as mentioned supra, grand jury proceedings have been suspended as a
result of the pandemic since the beginning of November—all grand jury proceedings
for December and January were cancelled. Moreover, even if the State could have
presented Defendant’s case for indictment, and Defendant had been indicted, his
case could not have been tried, as the Court is not currently scheduling jury trials
due to the COVID-19 pandemic.10 Defendant has not argued that he has experienced
any prejudice beyond that normally associated with the criminal justice system.11
Unfortunately, all criminal defendants have been affected as a result of the COVID-
19 pandemic and the delay it has caused for certain court proceedings.
           This finding is consistent with this Court’s previous holding in State v.
Johnson,12 where the Court denied the defendant’s motion to dismiss, finding that,
although the criminal process leading to the defendant’s trial had been delayed for
18 and one-half months due primarily to the unavailability of the complaining
witness, a Rule 48(b) dismissal was unwarranted because the delay, “while rather
lengthy, was not unnecessary,” and because “[a]ny prejudice encountered by the
defendant due to his incarceration and any attending anxiety, stress and concern as
a result thereof is no different than that which would normally be expected from one
charged with serious offenses.”13 Here, Defendant has only been incarcerated for
approximately six months and has not alleged any prejudice different from that of
other defendants.




10
     Id.
11
     McElroy, 561 A.2d at 156.
12
     State v. Johnson, 564 A.2d 364 (Del. Super. 1989).
13
     Id. at 371.

                                                 4
      WHEREFORE, given Defendant’s failure to show how he has been
prejudiced, together with the fact that the delay has resulted from the COVID-19
pandemic and not from any improper or unjustifiable action of the State, the Court
finds that Defendant’s request for dismissal of his case is unwarranted. Defendant’s
motion is therefore DENIED.
      IT IS SO ORDERED.




                                             _____________________________
                                                Judge Noel Eason Primos



NEP/wjs
Via Email
oc: Prothonotary
     Stephen R. Welch, Jr., Esquire
     Adam D. Windett, Esquire




                                         5